DETAILED ACTION
This 2nd Non-Final Office Action is in response to the above identified patent application filed on July 25, 2022.  Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 & 15 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 2, 3, 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,474,199) to Julius in view of (U.S. Patent Number 5,080,222) to McNary, and U.S. Patent Number 6,210,638) to Grieco et al.
Regarding claim 5, Julius discloses the storage box (15) including the box body (See Figure 11) having the storage space (i.e. Interior Portion of (15) in Figure 11) and having an upward-facing opening (i.e. Open Middle Portion of (15) in Figure 11), and the box peripheral portion (19 & 45) disposed at the peripheral edge of the opening (i.e. Open Middle Portion of (15) in Figure 11); and 
the design panel (4) disposed on an upper side of the storage box (15), the design panel (4) configured to have the window portion (i.e. Opening Middle Portion of (4) in Figure 11) facing the opening (i.e. Open Middle Portion of (15) in Figure 11), and the design window frame portion (38, 42, 43 & 44) that is disposed at a peripheral edge of the window portion (i.e. Opening Middle Portion of (4) in Figure 11) and that faces the box peripheral portion (19 & 45) (See Figure 11), wherein 
the design window frame portion (38, 42, 43 & 44) and the box peripheral portion (19 & 45) are slidable relative to each other in the first direction intersecting an up-down direction while engaging with each other (See Figures 11 & 11A), and 
the storage box (15) and the design panel (4) are combined with each other by sliding in the first direction (See Figure 11),
the window portion (i.e. Open Middle Portion of (4) in Figure 11) defines the hole through which the storage space (i.e. Interior Portion of (15) in Figure 11) of the storage box (15) communicates with the outside of the on-vehicle storage device when the storage box (15) and design panel (4) are combined with each other (See Figure 11).
However, Julius et al., does not explicitly disclose the design window frame portion comprising the plurality of elastically-deformable portions.
McNary teaches the design window frame portion (28, 30, 32 & 40) comprising the plurality of elastically-deformable portions (i.e. Flaring Portions of (22, 24, 30 & 32) in Figures 1 & 7) (See Column 3, lines 1 – 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the design window frame portion comprising the plurality of elastically-deformable portions as taught by McNary with the storage device of Julius et al., in order to allow the box top to flare outwardly and allow detents to pass the rails when the tray is pulled linearly outward from the cover (See Column 3, lines 1 – 11).
However, Julius et al., does not disclose the box peripheral portion having the plurality of projections disposed at positions which face the design wall of each of the plurality of elastically-deformable portion.  
Grieco et al., teaches the box (12) peripheral portion (28, 30, 32 & 34) has the plurality of projections (62 & (Left & Right (63)) in Figures 1 & 2) disposed at positions which face the design wall (64) of each of the plurality of elastically-deformable portion (i.e. Flexible Portion of (14 & 14’) adjacent (62) & Left & Right (63) in Figures 1, 2, 10A, 16 & 18) (See Column 3, lines 47 – 57).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the box peripheral portion have the plurality of projections disposed at positions which face the design wall of each of the plurality of elastically-deformable portion as taught by Grieco et al. with the storage device of Julius et al., in order to lock the cover lid in place as taught by Grieco (See Column 3, lines 47 – 57).

Regarding claim 2, Julius et al., discloses wherein at least a part of the design window frame portion (38, 42, 43 & 44) includes the design wall (38) that covers an upper surface of the box peripheral portion (19), an engaging wall (42) that covers the lower surface of the box peripheral portion (19), and the connecting wall (43 & 44) that extends in the up-down direction and connects between the design wall (38) and the engaging wall (42) (See Figures 11 & 11A).  

Regarding claim 3, Julius et al., discloses the design window frame portion (42, 43 & 44) engages with the box peripheral portion (19 & 45) (See Figure 11).
Furthermore, Julius et al., as modified by Grieco et al., discloses wherein the design frame portion (60, 56 & 45) engages with the box peripheral portion (28, 30, 32 & 34) while being elastically deformed (i.e. Flex Portion of (14) adjacent (62 & 63) in Figures 10A & 18) (See Column 3, lines 47 – 57).

Regarding claim 4, Julius et al., as modified by Grieco et al., discloses further comprising the locking element (65) configured to inhibit the storage box (12) and the design panel (14) from moving relative to each other in a direction opposite to a combination direction in the first direction (See Column 3, line 41 – 45) (See Figure 3).

Regarding claim 18, Julius et al., discloses the distance between the design wall (38) and the engaging wall (42) (See Figures 11 & 11A).
Furthermore, Julius et al., as modified by Grieco discloses wherein the sum of the thickness of the box peripheral portion (28, 30, 32 & 34) and the height of the projection of the plurality of projections (62 & (Left & Right (63)) in Figures 1 & 2) is greater than the distance (46) between the design wall (49) and the engaging wall (i.e. Inner Surface of (14) in Figure 2) (See Figures 2, 4 & 5).

Claims 7, 11, 12, 13, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,474,199) to Julius et al., in view of (U.S. Patent Number 5,080,222) to McNary.
Regarding claim 7, Julius et al., discloses the storage box (15) including the box body (18) having the storage space (i.e. Interior Space of (15) in Figure 11) and having an upward-facing opening (i.e. Middle Open Portion of (15) in Figure 11), and the box peripheral portion (19 & 45) disposed at the peripheral edge of the opening (i.e. Middle Opening Portion of (15) in Figure 11); and 
the design panel (4) disposed on an upper side of the storage box (15), the design panel (4) configured to have the window portion (i.e. Middle Open Portion of (4) in Figure 11) facing the opening (i.e. Middle Open Portion of (15) in Figure 11), and the design window frame portion (38, 42, 43 & 44) that is disposed at the peripheral edge of the window portion (i.e. Middle Open Portion of (4) in Figure 11) and that faces the box peripheral portion (19 & 45), wherein 
the design window frame portion (38, 42, 43 & 44) and the box peripheral portion (19 & 45) are slidable relative to each other in the first direction intersecting an up-down direction while engaging with each other (See Figure 11), and 
the storage box (15) and the design panel (4) are combined with each other by sliding in the first direction (See Figure 11).
the window portion (i.e. Open Middle Portion of (4) in Figure 11) defines the hole through which the storage space (i.e. Interior Space Portion of (15) in Figure 11) of the storage box (15) communicates with the outside of the on-vehicle storage device when the storage box (15) and design panel (4) are combined with each other (See Figure 11).
However, Julius et al., does not explicitly disclose an easily-deformable portion that is the small-thickness portion disposed at the connecting wall or an engaging wall.
            McNary teaches an easily-deformable portion (See Figure 7) that is the small thickness portion (22, 24, 36 & 39) disposed at the connecting wall (30 & 32) (See Column 3, lines 1 – 11) (See Figures 1 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an easily-deformable portion that is the small thickness portion disposed at the connecting wall or an engaging wall as taught by McNary with the storage device of Julius et al., in order to allow the box top to flare outwardly and allow detents to pass the rails when the tray is pulled linearly outward from the cover (See Column 3, lines 1 – 11).

Regarding claim 11, Julius et al., discloses the design window frame portion (38, 42, 43 & 44) includes the design wall (38) that covers an upper surface of the box peripheral portion (19), an engaging wall (42) that covers the lower surface of the box peripheral portion (19), and the connecting wall (42 & 43) that extends in the up-down direction and connects between the design wall (38) and the engaging wall (42) (See Figures 11 & 11A).  

Regarding claim 12, Julius et al., discloses wherein the design window frame portion (38, 42, 43 & 44) engages with the box peripheral portion (19 & 45).
Furthermore, Julius et al., as modified by McNary discloses wherein frame portion (28, 30, 32 & 40) engages with the box periphery portion (16 & 18) while being elastically deformed (See Figure 7).  

Regarding claim 13, Julius et al., as modified by McNary discloses further comprising locking element (12 & 14) configured to inhibit the storage box (16, 18 & 20) and the design panel (28) from moving relative to each other in a direction opposite to a combining direction in the first direction (See Figures 1 & 2). 

Regarding claim 14, Julius et al., as modified by McNary discloses the easily-deformable portion (See Figure 7) is disposed at the connecting wall (30 & 32) (See Figures 1 & 7).  


Regarding claim 15, Julius et al., as modified by McNary discloses wherein the easily-deformable portion (See Figure 7) is disposed at the engaging wall (44 & 46).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,474,199) to Julius et al., and (U.S. Patent Number 5,080,222) to McNary, and U.S. Patent Number 6,210,638) to Grieco et al., as applied to claim 5 above and further in view of (U.S. Patent Number 3,205,764) to Letter.
	Regarding claim 16, Julius et al., as modified by above lacks and does not disclose wherein the dimension of an outer shape of the window portion is tapered from an upper side of the window portion toward the lower side of the window portion, and the lower side of the window portion is connected to the opening.
            Letter teaches wherein the dimension of an outer shape of the window portion (14) is tapered (i.e. Tapered Edge (10 & 12) in Column 2, lines 37 – 52) from an upper side of the window portion (14) toward the lower side of the window portion (14), and the lower side of the window portion (14) is connected to the opening (See Figure 1B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the dimension of an outer shape of the window portion is tapered from an upper side of the window portion toward the lower side of the window portion, and the lower side of the window portion is connected to the opening as taught by Letter with the storage device of Julius et al., in order to provide additional mechanical securement to secure the sheet material of the window portion in position and prevent it from falling inwardly.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,474,199) to Julius et al., and (U.S. Patent Number 5,080,222) to McNary as applied to claim 7 above and further in view of (U.S. Patent Number 3,205,764) to Letter.
	Regarding claim 17, Julius et al., as modified by above lacks and does not disclose wherein the dimension of an outer shape of the window portion is tapered from an upper side of the window portion toward the lower side of the window portion, and the lower side of the window portion is connected to the opening.
Letters teaches wherein the dimension of an outer shape of the window portion (14) is tapered (i.e. Tapered Edge (10 & 12) in Column 2, lines 37 – 52) from an upper side of the window portion (14) toward the lower side of the window portion (14), and the lower side of the window portion (14) is connected to the opening (See Figures 1B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the dimension of an outer shape of the window portion is tapered from an upper side of the window portion toward the lower side of the window portion, and the lower side of the window portion is connected to the opening as taught by Letter with the storage device of Julius et al., in order to provide additional mechanical securement to secure the sheet material of the window portion in position and prevent it from falling inwardly.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,474,199) to Julius et al., and (U.S. Patent Number 5,080,222) to McNary as applied to claim 11 above and further in view of U.S. Patent Number 6,210,638) to Grieco et al.
Regarding claim 19, Julius et al., discloses the distance between the design wall (38) and the engaging wall (42) (See Figures 11 & 11A).
	However, Julius et al., as modified by above lacks and does not disclose wherein the box peripheral portion has the plurality of projections disposed at positions which face the design wall of each of the plurality of elastically-deformable portions, and the sum of the thickness of the box peripheral portion and the height of the projection of the plurality of projections is greater than the distance between the design wall and the engaging wall.
Grieco et al., teaches the box (12) peripheral portion (28, 30, 32 & 34) has the plurality of projections (62 & (Left & Right (63)) in Figures 1 & 2) disposed at positions which face the design wall (64) of each of the plurality of elastically-deformable portion (i.e. Flexible Portion of (14 & 14’) adjacent (62) & Left & Right (63) in Figures 1, 2, 10A, 16 & 18) (See Column 3, lines 47 – 57); and the sum of the thickness of the box peripheral portion (28, 30, 32 & 34) and the height of the projection of the plurality of projections (62 & (Left & Right (63)) in Figures 1 & 2) is greater than the distance (46) between the design wall (49) and the engaging wall (i.e. Inner Surface of (14) in Figure 2) (See Figures 2, 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the box peripheral portion have the plurality of projections disposed at positions which face the design wall of each of the plurality of elastically-deformable portion, and the sum of the thickness of the box peripheral portion and the height of the projection of the plurality of projections is greater than the distance between the design wall and the engaging wall as taught by Grieco et al. with the storage device of Julius et al., in order to lock the cover lid in place as taught by Grieco (See Column 3, lines 47 – 57).

Response to Arguments
Applicant’s arguments, see pages 7 – 13, filed July 25, 2022, with respect to the rejection(s) of claim(s) 5, 2, 3 & 4 under (U.S. Patent Publication Number 2010 / 0072206 A1) to Doyle in view of (U.S. Patent Number 5,080,222 to McNary, (U.S. Patent Number 3,630,343) to Wohl and (U.S. Patent Number 6,210,638) to Grieco et al., have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (U.S. Patent Number 5,474,199) to Julius in view of (U.S. Patent Number 5,080,222) to McNary, and U.S. Patent Number 6,210,638) to Grieco et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.L.V/           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734